 1
 2
 3
                                                                     JS-6
 4
 5
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13
     CREE, INC., a North Carolina               Case No.: 2:17-cv-07150-AB-JEM
14   Corporation Doing Business in
     California,                               [PROPOSED] PERMANENT
15                                             INJUNCTION AGAINST
                 Plaintiff,                    DEFENDANTS LINEMART, INC.
16                                             AND SHENZHEN SAILVAN
                  v.                           NETWORK TECHNOLOGY CO.
17                                             LTD. AND DISMISSAL
     LINEMART, INC. a California
18   Corporation; SHENZHEN SAILVAN               Honorable André Birotte Jr.
     NETWORK TECHNOLOGY CO. LTD.,
19   a California Corporation; and Does 1-10
     inclusive,
20
                Defendants.
21
22
23
           The Court, pursuant to the Stipulation for Entry of Permanent Injunction and
24
     Dismissal of Entire Action by and between Plaintiff Cree, Inc. (“Plaintiff”), and
25
     Defendants Linemart, Inc. and Shenzhen Sailvan Network Technology Co. Ltd.
26
     (collectively “Defendants”) hereby ORDERS, ADJUDICATES and DECREES
27
     that a permanent injunction shall be and hereby is entered against Defendants as
28
     follows:
                                             -1-
                              PERMANENT INJUNCTION AND DISMISSAL
 1         1.        PERMANENT INJUNCTION. Defendants and any person or entity
 2   acting in concert with, or at its direction, including any and all agents, servants,
 3   employees, partners, assignees, distributors, suppliers, resellers and any others over
 4   which they may exercise control, are hereby restrained and enjoined, pursuant to 15
 5   U.S.C. § 1116(a), from engaging in, directly or indirectly, or authorizing or assisting
 6   any third party to engage in, any of the following activities in the United States and
 7   throughout the world:
 8                   (i)    copying, manufacturing, importing, exporting, purchasing,
 9   marketing, advertising, offering for sale, selling, receiving, storing, fulfilling,
10   distributing or dealing in any product or service that uses, or otherwise making any
11   use of, any of Plaintiffs’ intellectual properties, including but not limited to, the
12   CREE® (Reg. Nos. 2,440,530; 2,452,761; 3,935,628; 3,935,629; 3,938,970;
13   4,026,756; 3,935,630; 3,935,631; 3,938,971; 2,922,689; 3,998,141; 3,998,142;
14   4,233,855; 4,234,124; 4,641,937; 4,597,310; 4,597,311; 4,767,107; 4,771,402;
15   4,787,288), CREE LEDS® (Reg. Nos. 3,360,315; 4,558,924), CREE LED
16   LIGHT® (Reg. No. 3,327,299), CREE LED LIGHTING® (Reg. Nos. 3,891,756;
17   3,891,765), CREE LED LIGHTING SOLUTIONS® (Reg. No. 3,526,887),
18   CREE TRUEWHITE® (Reg. Nos. 4,029,469; 4,091,530), CREE TRUEWHITE
19   TECHNOLOGY® (Reg. Nos. 4,286,398; 4,099,381), and XM-L® (Reg. No.:
20   5,294,417) word and design trademarks affixed as Exhibits “A” - “EE” to
21   Plaintiff’s Complaint (ECF #1, ¶20) (collectively, “Plaintiff’s Intellectual
22   Properties”);
23                   (ii)   copying, manufacturing, importing, exporting, marketing, sale,
24   offering for sale, distributing or dealing in any product or service which uses, or
25   otherwise makes any use of, any of Plaintiff’s Intellectual Properties, including but
26   not limited to “XML” and “X-ML” and all its word and/or stylized derivatives and
27   variations, pursuant to the causes of action of this Litigation, which is confusingly
28   or substantially similar to, or which constitutes a colorable imitation of, any of
                                               -2-
                                PERMANENT INJUNCTION AND DISMISSAL
 1   Plaintiff’s Intellectual Properties, whether such use is as, on, in or in connection
 2   with any trademark, service mark, trade name, logo, design, Internet use, website,
 3   domain name, metatags, advertising, promotions, solicitations, commercial
 4   exploitation, television, web-based or any other program, or any product or service,
 5   or otherwise using, advertising or displaying Plaintiff’s Intellectual Properties to
 6   suggest    that     non-genuine   CREE-related     products   being     advertised   are
 7   manufactured, sponsored or endorsed by Plaintiff;
 8                 (iii)   performing or allowing others employed by or representing
 9   them, or under their control, to perform any act or things prohibited by law, which
10   is likely to injure CREE, any of Plaintiff’s Intellectual Properties;
11                 (iv)    engaging in any acts of federal and/or state trademark
12   infringement, false designation of origin, unfair competition, dilution, or other act
13   which would tend to damage or injure CREE; and/or
14                 (v)     owning or controlling any Internet domain name or website that
15   uses any of Plaintiff’s Intellectual Properties.
16         2.      This Permanent Injunction does not apply to authentic CREE LEDs or
17   component parts bearing Plaintiff’s Intellectual Properties authorized by CREE.
18         3.      This Permanent Injunction shall be deemed to have been served upon
19   Defendants at the time of its execution by the Court.
20         4.      The Court finds there is no just reason for delay in entering this
21   Permanent Injunction against Defendants, and the Court directs immediate entry of
22   this Permanent Injunction against Defendants.
23         5.      NO APPEALS AND CONTINUING JURISDICTION. No appeals
24   shall be taken from this Permanent Injunction, and the parties waive all rights to
25   appeal. This Court expressly retains jurisdiction over this matter to enforce any
26   violation of the terms of this Permanent Injunction and Confidential Settlement
27   Agreement by Defendants.
28

                                              -3-
                               PERMANENT INJUNCTION AND DISMISSAL
 1          6.    NO FEES AND COSTS. Each party shall bear its/his own attorneys’
 2   fees and costs incurred in this matter.
 3          7.    DISMISSAL OF ENTIRE ACTION. Upon entry of this Permanent
 4   Injunction against Defendants, the case shall be dismissed with prejudice in its
 5   entirety.
 6
 7          IT IS SO ORDERED, ADJUDICATED and DECREED this 11th day of
 8   December, 2018.
 9
10
                                               ____________________________
11                                             Honorable André Birotte Jr.
                                               United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -4-
                             PERMANENT INJUNCTION AND DISMISSAL
